Citation Nr: 1102051	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-06 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for scar residuals 
of a traumatic head injury.
	
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C. 

4.  Entitlement to service connection for an acquired psychiatric 
disability, including anxiety and depression.

5.  Entitlement to service connection for a cervical spine 
disability.

6.  Entitlement to service connection for a disability manifested 
by memory loss.

7.  Entitlement to service connection for a disability manifested 
by blackouts.

8.  Entitlement to service connection for a disability manifested 
by aching hands.

9.  Entitlement to service connection for cirrhosis.

10.  Entitlement to service connection for tachycardia.

11.  Entitlement to service connection for epistaxis.

12.  Entitlement to service connection for anemia.

13.  Entitlement to service connection for abnormal liver 
function.
 
14.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to 
September 1977.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in June 2009.  This matter was 
originally on appeal from rating decisions of a Regional Office 
(RO) of the Department of Veterans Affairs (VA) in St. Paul, 
Minnesota.

The issue of whether new and material evidence has been obtained 
to reopen a claim of entitlement to service connection for 
residuals of removal of a lower back mass was listed on the June 
19, 2009 Board Remand.  However, this issue was adjudicated by 
the RO in July 2000 and October 2001 and by the Board in November 
2003.  It has not been raised by the Veteran or adjudicated by 
the RO after November 2003.  Thus, it is not on appeal and has 
been deleted from the issues above.

The issues of entitlement to service connection for tinnitus, an 
acquired psychiatric disability, and hypertension are addressed 
in the REMAND portion of the decision below and are again 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A claim for service connection for a head scar, residual of a 
traumatic head injury was denied by a November 2003 Board 
decision that was not appealed.

2.  Evidence submitted subsequent to the November 2003 Board 
decision does not relate to an unestablished fact necessary to 
substantiate the claim.

3.  Hepatitis C is not related to active service

4.  A cervical spine disability is not related to active service 
or to service-connected disability.

5.  The Veteran does not have a separate and distinct disability 
manifested by memory loss that is related to active service.

6.  The Veteran does not have a separate and distinct disability 
manifested by blackouts that is related to active service.

7.  The Veteran does not have a separate and distinct disability 
manifested by aching hands that is related to active service.

8.  Cirrhosis is not related to active service or to service-
connected disability.

9.  Tachycardia is not related to active service or to service-
connected disability.

10.  Epistaxis is not related to active service or to service-
connected disability.

11.  Anemia is not related to active service or to service-
connected disability.

12.  The Veteran does not have a separate and distinct disability 
manifested by abnormal liver function that is related to active 
service.


CONCLUSIONS OF LAW

1.  The November 2003 Board decision which denied a claim for 
service connection for a head scar, residual of a traumatic head 
injury is final. 38 U.S.C. §§ 511(a), 7013, 4104(a) (West 2002); 
38 C.F.R. § 20.1100 (2010).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for scar residual of a 
traumatic head injury is not reopened.  38 U.S.C.A. §§ 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.  Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2010).

4.  A cervical spine disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).

5.  A separate and distinct disability manifested by memory loss 
was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

6.  A separate and distinct disability manifested by blackouts 
was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

7.  A separate and distinct disability manifested by aching hands 
was not incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).

8.  Cirrhosis was not incurred in or aggravated by service and is 
not causally related to service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

9.  Tachycardia was not incurred in or aggravated by service and 
is not causally related to service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

10.  Epistaxis was not incurred in or aggravated by service and 
is not causally related to service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).

11.  Anemia was not incurred in or aggravated by service and is 
not causally related to service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309, 3.310 (2010).

12.  A separate and distinct disability manifested by abnormal 
liver function was not incurred in or aggravated by service and 
is not causally related to service-connected disability.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folders.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence submitted 
by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran).  

Pursuant to the Board's June 2009 Remand, the RO requested VA 
treatment records from VA Medical Centers in St. Cloud and 
Minneapolis from September 1977 to February 2001 and from October 
2006 to August 2009, obtained copies of Social Security 
Administration (SSA) records, scheduled Veteran for VA hepatology 
examination, and issued a Supplemental Statement of the Case.  
Based on the foregoing actions, the Board finds that there has 
been compliance with the Board's June 2009 Remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  

With respect to service connection claims, the U.S. Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is necessary 
to substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of 
Appeals for Veterans Claims held that in order to successfully 
reopen a previously and finally disallowed claim, the law 
requires the presentation of a special type of evidence-evidence 
that is both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known to 
VA claimants.  Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA it is 
necessary, in most cases, for VA to inform claimants seeking to 
reopen a previously and finally disallowed claim of the unique 
character of evidence that must be presented.  This notice 
obligation does not modify the requirement that VA must provide a 
claimant notice of what is required to substantiate each element 
of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Accordingly, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish his or her entitlement to the 
underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their claims, 
the VCAA requires, in the context of a claim to reopen, the 
Secretary to look at the bases for the denial in the prior 
decision and to respond with a notice letter that describes what 
evidence would be necessary to substantiate those element or 
elements required to establish service connection that were found 
insufficient in the previous denial.  In other words, the 
question of what constitutes material evidence to reopen a claim 
for service connection depends on the basis on which the prior 
claim was denied.  The basis for the denial in the prior decision 
can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist 
provisions.  Letters dated in June 2005, March 2006, and July 
2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 
183, Dingess, 19 Vet. App. at 473; Kent, 20 Vet. App. At 1.  
Together, the letters informed the Veteran of what evidence was 
required to reopen and/or substantiate the claims and of the 
Veteran's and VA's respective duties for obtaining evidence, as 
well as how VA determines disability ratings and effective dates.  

Ideally, the notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Although that was not done 
in this case, the Board finds that this error was not prejudicial 
to the appellant because the actions taken by VA after providing 
the notice have essentially cured the error in the timing of 
notice.  Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim and given ample time to respond, but the AOJ also 
readjudicated the case after the notice was provided.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (where 
notice was not provided prior to the AOJ's initial adjudication, 
this timing problem can be cured by the Board remanding for the 
issuance of a VCAA notice followed by readjudication of the claim 
by the AOJ).  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this appeal as 
the timing error did not affect the essential fairness of the 
adjudication.  

The Veteran's service treatment records, VA medical treatment 
records, and SSA records have been obtained, to the extent 
available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, relevant 
to the issues decided herein, is available and not part of the 
claims file.  

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  

The Veteran was accorded VA examinations in May 2005 and May 
2010.  38 C.F.R. § 3.159(c)(4).  The May 2005 addressed the 
etiology of the Veteran's neck disability in conjunction with a 
review of the claims file and physical examination of and 
interview with the Veteran.  The May 2010 VA examiner addressed 
the etiology of the Veteran's current hepatitis C in conjunction 
with a review of the claims file and physical examination of and 
interview with the Veteran.  The examiner also noted that because 
she concluded that the Veteran's hepatitis C was not 
etiologically related to his military service, she did not 
provide an opinion for related problems such as cirrhosis, 
tachycardia, epistaxis, and anemia.  The VA examination reports 
are thorough and adequate upon which to base a decision. 

The Veteran has not been afforded VA examinations with opinions 
as to the etiology of his remaining claimed disabilities.  In 
determining whether the duty to assist requires that a VA medical 
examination be provided or medical opinion obtained with respect 
to a Veteran's claim for benefits, there are four factors for 
consideration.  These four factors are:  (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases manifesting 
during an applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated with 
the Veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on the 
claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for 
Veterans Claims has stated that this element establishes a low 
threshold and requires only that the evidence "indicates" that 
there "may" be a nexus between the current disability or 
symptoms and the Veteran's service.  The types of evidence that 
"indicate" that a current disability "may be associated" with 
military service include, but are not limited to, medical 
evidence that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or other 
symptoms capable of lay observation.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

However, as no medical evidence has been presented showing the 
possibility that disabilities manifested by memory loss, 
blackouts, aching hands, or abnormal liver functions are related 
to service, the Board finds that an etiology opinion is not 
"necessary."  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

New and Material Evidence

In a decision dated in November 2003, the Board denied the 
Veteran's claim for service connection for a head scar, residual 
of a traumatic head injury.  Absent an appeal of the Board's 
decision, that decision is final and binding based on the 
evidence then of record.  38 U.S.C.A. § 7104(b); 38 C.F.R. §§ 
20.1100, 20.1104.  Thus, the November 2003 Board decision is 
final.  

The Veteran's application to reopen his claim of service 
connection for residuals of traumatic head injury was received in 
May 2005.  A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

The Board notes that in May 2005, the Veteran did not 
specifically request that a claim for service connection for a 
head scar, residual of a traumatic head injury be reopened.  The 
Veteran stated that he injured his head in 1976 when he was hit 
by a truck in Tacoma, Washington.  The Veteran stated that he was 
sent to Madigan Hospital where he received 33 stitches in his 
head.  The Veteran stated that he never fully recovered and that 
he suffered from memory loss, ringing in his ears, blackouts, 
anxiety, humming sounds, cervical neck pain, and achiness in his 
hands.  However, he did not claim a scar residual.  Nevertheless, 
the September 2005 rating decision denied, inter alia, the 
Veteran's request to reopen a claim for residuals, traumatic head 
injury, with laceration and scar.  

In September 2005, the Veteran submitted his Notice of 
Disagreement with the September 2005 decision and specifically 
noted service connection for memory loss, blackouts, chronic neck 
pain, and achiness of hands secondary to a traumatic brain 
injury.  In November 2005, the RO received a VA Form 9 which 
noted that the Veteran wished to appeal the September 2005 rating 
denial which denied service connection for memory loss, 
blackouts, chronic neck pain, tinnitus, and achiness of hands all 
secondary to traumatic brain injury.  Thus, the Board notes that 
the Veteran did not express disagreement with the RO's denial of 
his request to reopen his finally-denied claim of entitlement to 
service connection for head scar in either the September 2005 or 
the November 2005 correspondence.  Nevertheless, in July 2006, 
the RO included the issue of whether new and material evidence 
had been submitted to reopen the claim for connection for 
residuals of a head injury with scarring on the SOC.       

As noted above, by a September 2005 rating decision, the RO 
declined to reopen the Veteran's claim of entitlement to service 
connection for residuals, traumatic head injury, with laceration 
and scar.  On appeal, however, the Board must make its own 
determination as to whether any newly submitted evidence warrants 
a reopening of the claims.  This is important because the 
preliminary question of whether a previously denied claim should 
be reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claims on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).

The November 2003 Board decision denied service connection for a 
head scar, residual of a traumatic head injury, on the basis that 
the record was absent evidence of a current chronic disability.  
The Board noted that the Veteran had been scheduled for two VA 
examinations but did not report for either one.  

Based on the grounds stated for the denial of service connection 
for head scar in the November 2003 Board decision, new and 
material evidence would consist of evidence of a head scar 
related to head injury during military service.  

In this regard, additional evidence received since the November 
2003 Board decision includes various VA treatment records 
including VA examinations and written statements from the 
Veteran.  However, the record is absent any medical or lay 
evidence that the Veteran has a scar on his head as the result of 
his in-service traumatic head injury.  Although the claims file 
is replete with post-service medical records and, in fact, a 
November 2004 Admission History and Physical report indicates 
that the Veteran did have a history of head trauma in 1977 when 
he was hit by a truck, had loss of consciousness and 33 stitches 
in his head, the record is still absent current complaints, 
findings or diagnosis of a scar on the Veteran's head.  

In May 2005, the Veteran underwent VA General Medical 
examination.  The Veteran reported that in 1976 he was hit by a 
truck, treated at a hospital, and had stitches.  On physical 
examination, no scar was noted on the Veteran's head.  The 
examiner noted with regard to the Veteran's head injury, he 
reported that he had some ringing in his ears intermittently but 
denied seizures, memory problems, and problems with swallowing, 
choking, walking, bowel, and bladder.

On September 20, 2005, the Veteran presented for follow up on 
antiviral therapy.  Physical examination demonstrated that the 
Veteran's hair was thinning, his scalp was dry with patches of 
white, flakey skin, and there was one scabbed-over lesion on his 
scalp which the Veteran stated that he picked at or broke when 
combing hair.  Similarly, on October 20, 2005, the Veteran's 
scalp was dry and itchy with patches of white, flaking skin.    

Thus, although it is unusual that an injury requiring 33 stitches 
and which resulted in a 10 centimeter linear scar across the 
crown in 1977 would leave no scar nearly 30 years later, the 
record is still absent medical evidence of a scar and, in fact, 
neither the Veteran nor his representative have claimed that such 
a scar exists.  The existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. §§ 1110, 1131; see also Degmetich v. Brown, 104 F.3d 
1328 (1997). It is well-settled that in order to be considered 
for service connection, a claimant must first have a disability.  
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted 
that Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
resulted in disability.   

Accordingly, the Board finds that the evidence received 
subsequent to November 2003 Board decision is not new and 
material and does not serve to reopen the claim.  

Service Connection

The Veteran seeks service connection for hepatitis C, cirrhosis, 
tachycardia, epistaxis (nose bleeds), anemia, and abnormal liver 
function.  Specifically, the Veteran contends that his hepatitis 
C is due to inoculations he received in the service that used jet 
injectors and that cirrhosis, tachycardia, epistaxis, anemia, and 
abnormal liver functions are residuals of hepatitis C.  In 
addition, the Veteran seeks service connection for a cervical 
spine disability, and disabilities manifested by memory loss, 
blackouts, and aching hands claimed as secondary to in-service 
traumatic head injury.

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was incurred 
in the line of duty in the active military service or, if pre-
existing such service, was aggravated during service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Initially, the Board notes again that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich, 104 F.3d at 
1328.  The Board acknowledges the Veteran's assertions that he 
has experienced memory loss and blackouts.  However, the alleged 
disorders are actually just reported symptomatology.  Without a 
recognized injury or disease entity, VA is not authorized to 
award compensation for reported symptomatology.  38 U.S.C.A. § 
1131; 38 C.F.R. § 3.303(a) (Service connection is awarded for "a 
particular injury or disease resulting in disability..."); see 
also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); aff'd 
in part sub nom.   Sanchez-Benitez v. Principi, 259 F.3d 1356, 
1363 (Fed. Cir. 2001) (The CAVC held that pain alone, without a 
diagnosed or identifiable underlying malady or condition, does 
not in and of itself constitute a disability for which service 
connection may be granted.)  

In the absence of competent evidence which suggests that the 
Veteran's memory loss and blackouts constitute chronic 
disabilities, the Board has no basis on which to consider the 
Veteran's memory loss and blackouts as more than medical findings 
or symptoms.  The Veteran's own assertions to the contrary do not 
constitute competent medical evidence in support of his claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Absent a showing of a current chronic disability which could be 
related to service, entitlement to service connection for memory 
loss and blackouts must be denied.

Similarly, the Board acknowledges the Veteran's assertions that 
he has experienced abnormal liver function.  This alleged 
disorder is just reported symptomatology as well.  However, the 
Veteran has been diagnosed with hepatitis C and cirrhosis of the 
liver which have been determined to be responsible for the 
Veteran's abnormal liver function.  In January 2007, Ms. 
Patterson, Nurse Practitioner, noted that the Veteran would be 
followed in hepatitis clinic and have regular liver cancer 
screening every six months.  As of August 2009, no liver cancer 
had been diagnosed.  Thus, the Board finds that the Veteran's 
abnormal liver function is part and parcel of his hepatitis C and 
cirrhosis diagnoses and not a separate disability.  Absent a 
showing of a current chronic disability which could be related to 
service, entitlement to service connection for abnormal liver 
function must be denied.

Also, the Board acknowledges the Veteran's assertions that he has 
experienced aching hands; this alleged disorder is also just 
reported symptomatology.  The Veteran has been diagnosed with 
peripheral neuropathy; however, as the Veteran's peripheral 
neuropathy has been determined to be "painless," there is no 
competent medical evidence that the Veteran's hand achiness is 
due to his peripheral neuropathy.  Nevertheless, even assuming 
for the sake of argument that the Veteran's peripheral neuropathy 
was causing the Veteran's hand pain, the medical evidence 
demonstrates that this condition is due to the Veteran's 
nonservice-connected diabetes mellitus, type II.  

In addition, the Veteran's pain in his left hand has also been 
related by competent medical evidence to cellulitis of the left 
hand diagnosed in January 2007.  In March 2007, the Veteran 
reported that he was involved in an accident 20 years prior and 
underwent fusion at C7 level; that after the accident, his hand 
was limp; that he had carpal tunnel surgery with no relief, and 
strength gradually came back; and that after interferon treatment 
for liver disease, the pain in his neck worsened, and he felt his 
hands were getting weak again although he specifically asked 
about left biceps and triceps.  The Veteran's left hand continued 
to be swollen due to cellulitis.  In May 2007, neurosurgery 
resident noted that the Veteran was followed in neurosurgery 
clinic for neck pain and radicular pain into left arm that varied 
more than the neck pain but was severe in nature when it 
occurred.  The Veteran also noted morning stiffness for at least 
one hour especially in hands.

Although the Veteran's pain in his left hand has been related by 
competent medical evidence to cellulitis of the left hand 
diagnosed in January 2007, there are no records dated after March 
2007 noting continued cellulitis of the left hand.  Thus, despite 
findings of left hand cellulitis, the Board cannot conclude a 
"chronic" left hand cellulitis condition exists.  Treatment for 
a disorder cannot be considered treatment for a chronic disorder 
unless there is some indication that a chronic disorder exists.  
For a showing of chronic disability, there is required a 
combination of manifestations sufficient to identify the 
disorder, and sufficient observation to establish chronicity at 
the time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  

The Veteran's left hand pain has also been related by competent 
medical evidence as radicular pain due to cervical spine 
disorder.  Thus, the Board finds that the medical evidence 
demonstrates that the Veteran's left hand pain is part and parcel 
of his cervical spine disorder and not a separate disability.  

Absent a showing of a current chronic disability which could be 
related to service, entitlement to service connection for aching 
hands must be denied.

With respect to the remaining issues on appeal, the first 
question that must be addressed, therefore, is whether incurrence 
of hepatitis C, a cervical spine disorder, cirrhosis, 
tachycardia, epistaxis, or anemia are factually shown during 
service.  The Board concludes it was not.  

The service treatment records are absent complaints, findings or 
diagnoses of hepatitis C, cirrhosis, tachycardia, epistaxis, or 
anemia during service.  On the clinical examination for 
separation from service in August 1977, serology test was 
negative, and the Veteran's nose, heart and genitourinary system 
were evaluated as normal.  On the Report of Medical History 
completed by the Veteran in conjunction with his separation 
examination, he specifically denied ever having heart trouble, 
liver trouble, jaundice or hepatitis.  Thus, there is no medical 
evidence that shows that the Veteran suffered from hepatitis C, 
cirrhosis, tachycardia, epistaxis, or anemia during service. 

With respect to the Veteran's cervical spine disability, the 
Board notes that in April 1977, the Veteran was hit by an 
automobile as a pedestrian and was taken to the emergency room.  
Physical examination demonstrated that the Veteran offered no 
complaints on palpation of the cervical spine.  X-ray of cervical 
spine was negative.  Thus, there is no medical evidence that 
shows that the Veteran suffered a cervical spine injury during 
service.  However, even assuming for the sake of argument that 
the Veteran suffered a cervical spine injury, treatment for a 
cervical spine injury cannot be considered treatment for a 
chronic cervical spine disorder unless there is some indication 
that a chronic cervical spine disorder exists.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  On the clinical 
examination for separation from service in August 1977, the 
Veteran's neck and spine were evaluated as normal.  

As for statutory presumptions, service connection may also be 
established for a current disability on the basis of a 
presumption under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain time 
after service must have had their onset in service.  38 U.S.C.A. 
§§ 1112, 1131 and 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 
3.309(a).  Primary anemia, arthritis, cardiovascular disease, and 
cirrhosis of the liver can be service-connected on such a basis.  
However, as there are no post-service medical records in the 
claims file prior to 2004, the record is absent any of these 
diagnoses within the year after the Veteran's discharge from 
service.  

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology.  Such 
evidence is lacking here.  The Veteran has not reported 
continuity of post-service symptoms.

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  
To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Pond v. West, 12 Vet App. 341, 346 (1999).  

Service connection may also be established on a secondary basis 
for a disability that is proximately due to or the result of a 
service-connected disease or injury pursuant to 38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary basis 
requires evidence sufficient to show that a current disability 
exists and that the current disability was either caused by or 
aggravated by a service-connected disability.  38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran clearly has current disabilities.  The Veteran has 
been diagnosed with hepatitis C and degenerative changes of the 
lower cervical spine with narrowing of the left C6-7 neural 
foramen and disc protrusion.  In addition, during the appeal 
period, the Veteran was diagnosed with cirrhosis, tachycardia, 
epistaxis, and chronic anemia.  The remaining question, 
therefore, is whether there is medical evidence of a relationship 
between the current disabilities and military service.

Initially, the Board notes that the Veteran's cirrhosis has been 
related by competent medical evidence to a combination of the 
Veteran's hepatitis C and alcohol use.  Similarly, the Veteran's 
tachycardia and epistaxis were noted in October 2005 and have 
been related by competent medical opinion in April 2007 to 
treatment for hepatitis C.  

With regard to chronic anemia, although this has not been 
specifically related to the Veteran's hepatitis C, in April 2007, 
the Veteran was diagnosed with thrombocytopenia (low platelet 
count) due to splenomegaly (enlarged spleen).  The enlarged 
spleen, however, appears to be related to the Veteran's previous 
alcohol use.  In May 2007, Ms. Morena, Physician's Assistant 
noted "thrombocytopenia- felt secondary to splenomegaly per 
heme, p[atien]t previous heavy drinker."  However, even assuming 
that the Veteran's anemia is related to hepatitis C, the question 
remains whether the Veteran's hepatitis C is related to his 
military service.
   
In support of his claim, the Veteran submitted a January 2007 
letter authored by Ms. Patterson, Nurse Practitioner, who noted 
that the Veteran had been treated for chronic hepatitis C and 
followed for cirrhosis of the liver in the Hepatitis Clinic, that 
he was first diagnosed with hepatitis C by screening at the St. 
Cloud VA while in treatment for alcohol addiction 10/2004.  Ms. 
Patterson noted that the Veteran was in the Army from 1974 to 
1977 and that his risk factors for acquiring the hepatitis C 
virus were multiple blood transfusions performed while the 
Veteran was hospitalized for head injury and intranasal cocaine 
use in the early 1980s.  Ms. Patterson noted that the Veteran had 
no history of IV drug use, tattoos, razor sharing, piercing, 
hemodialysis, acupuncture, or multiple partners.  Ms. Patterson 
noted that the Veteran had air gun inoculations when he entered 
the military in 1974.  Ms. Patterson stated that it was difficult 
to ascertain exactly when the Veteran was infected with the 
hepatitis C virus, but it was more likely than not that he was 
first infected with the virus between 1974 and 1980 with the 
highest risk being blood transfusions in 1977.

In May 2010, the Veteran underwent VA examination conducted by 
Dr. Murray to determine the etiology of the Veteran's hepatitis 
C.  Dr. Murray noted that the claims file had been reviewed.  The 
Veteran reported sustaining a head laceration with car versus 
pedestrian accident, blood transfusion, no history of neoplasm, 
and positive history of heavy alcohol used times many years.  The 
Veteran reported that he used pot daily, tried cocaine, but 
denied IV drug use.  The Veteran denied using medication 
associated with liver toxicity, hemodialysis, tattoos, and 
sharing toothbrushes.  The Veteran reported using intranasal 
cocaine after service and having approximately 10 girlfriends 
after service but denied body piercings, sharing razors, organ 
transplant, history of pancreatitis, pancreatic problems, 
cholecystectomy or any postoperative complications.  The Veteran 
reported that he was diagnosed in 2004.  

After physical examination of the Veteran, Dr. Murray opined that 
the Veteran's hepatitis C was less likely than not caused by or 
the result of exposure to hepatitis C during military service 
including possible blood transfusion following the April 1977 
motor vehicle accident and noted that although the Veteran was 
involved as a pedestrian in a motor vehicle accident and 
sustained a laceration, his hemoglobin was documented to be 
normal, and there was no documentation of blood transfusion.  Dr. 
Murray opined that the more likely cause of the Veteran's 
hepatitis C were the significant high risk activities following 
military service such as the use of intranasal cocaine and 
multiple sexual partners. 

Dr. Murray documented that she reviewed the January 2007 letter 
authored by Ms. Patterson.  Dr. Murray noted that although Ms. 
Patterson documented a hepatitis C diagnosis in October 2004, 
review of the Veteran's post-service medical records included an 
admission history and physical dated November 1, 2004 which 
indicated that the Veteran had been diagnosed with hepatitis C in 
2001 but had not received treatment for it.  

Similarly, Dr. Murray noted that although Ms. Patterson reported 
multiple blood transfusions for head injury due to motor vehicle 
accident, review of the Veteran's service treatment records, 
specifically the April 1077 hospitalization which noted injuries, 
tests results, and procedures taken, mentioned no use of blood 
products.  In addition, Dr. Murray noted that although Ms. 
Patterson reported history of intranasal cocaine use in the 1980s 
but no history of IV drug use or multiple sexual partners, Dr. 
Murray noted a June 2004 mental health H&P which noted, 

Has snorted methamphetamine (last used 2003), 
and cocaine using a rolled dollar bill as a 
straw and did share this "straw" with other 
individuals.  Veteran reported using 
intravenous drugs including cocaine many years 
past. ... He denies any tattoos, blood 
transfusions, or inadvertent needle sticks. 

The Board notes that there is a difference of opinion among the 
medical professionals.  In deciding whether the Veteran's 
hepatitis C is related to his military service, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Evans v. 
West, 12 Vet. App. 22, 30 (1998).  That responsibility is 
particularly onerous where medical opinions diverge.  At the same 
time, the Board is mindful that it cannot make its own 
independent medical determinations and that there must be 
plausible reasons for favoring one medical opinion over another.  
Id.

Here, there are legitimate reasons for accepting Dr. Murray's 
unfavorable medical opinion over Ms. Patterson's favorable 
medical opinion. 

With regard to medical evidence, an assessment or opinion by a 
health care provider is never conclusive and is not entitled to 
absolute deference. Indeed, the courts have provided guidance for 
weighing medical evidence.  They have held, for example, that a 
post-service reference to injuries sustained in service, without 
a review of service medical records, is not competent medical 
evidence.  Grover v. West, 12 Vet. App. 109, 112 (1999).  
Further, a bare conclusion, even one reached by a health care 
professional, is not probative without a factual predicate in the 
record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  In 
addition, an examination that does not take into account the 
records of prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, is not competent medical evidence 
merely because the transcriber is a health care professional.  
LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Moreover, a 
medical professional is not competent to opine as to matters 
outside the scope of his expertise.  Id. citing Layno v. Brown, 6 
Vet. App. 465, 469 (1994).  A medical opinion based on 
speculation, without supporting clinical data or other rationale, 
does not provide the required degree of medical certainty.   
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Also, a medical 
opinion is inadequate when unsupported by clinical evidence.  
Black v. Brown, 5 Vet. App. 177, 180 (1995).  Finally, a medical 
opinion based on an inaccurate factual premise is not probative.  
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  In sum, the weight 
to be accorded the various items of medical evidence in this case 
must be determined by the quality of the evidence and not 
necessarily by its quantity or source.

Initially, the Board notes that although Ms. Patterson documents 
that the Veteran reported that he had air gun inoculations when 
he entered the service in 1974, she does not indicate whether 
this factor was afforded more or less weight than the other 
factors noted such as intranasal cocaine use.  Ms. Patterson did 
note the highest risk to blood transfusions in 1977.  However, 
Ms. Patterson does not cite any clinical evidence of record in 
support of her statement.  In fact, it appears that she relied in 
no small part on the Veteran's report of history as there is no 
indication that Ms. Patterson had access to the Veteran's claims 
file.  

The Veteran's report of in-service blood transfusions is not 
transformed into medical evidence just because the Veteran tells 
them to a medical provider doctor who writes it down.  See 
LeShore, 8 Vet. App. at 409.  However, the Court has held that VA 
cannot reject a medical opinion simply because it is based on a 
history supplied by a Veteran.  Kowalski v. Nicholson, 19 Vet. 
App. 171 (2005); see also Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006), and that a medical opinion may not be discounted 
solely because the examiner did not review the claims file.  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In 
fact, the Court has held that lay statements made when medical 
treatment is being rendered may be afforded probative value.  See 
Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  The critical 
question is whether the history provided by the Veteran that 
formed the basis of the medical opinion was accurate.  In this 
case, the Board must determine whether the Veteran's lay 
statements regarding in-service blood transfusions is competent 
and credible evidence.

In adjudicating a claim, the Board must assess the competence and 
credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 
368-69 (2005).  The Board also has a duty to assess the 
credibility and weight given to evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. 
App. 362, 367 (2001).  The Veteran is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, he is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
underwent blood transfusions in service.   See, e.g., Layno, Vet. 
App. At 465.  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations going to 
the probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 
24, 25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  The 
Board acknowledges that it cannot determine that lay evidence 
lacks credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of 
contemporaneous evidence is for consideration in determining 
credibility.  In this regard, the Board notes that the record is 
devoid of objective evidence of blood transfusion in service.  

In addition, the credibility of a witness can be impeached by a 
showing of interest, bias, inconsistent statements (facial 
implausibility, internal inconsistency, inconsistency with other 
evidence), or, to a certain extent, bad character.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996).  

In this case the Board finds that the Veteran's lay statements 
concerning blood transfusions and other hepatitis C risk factors 
are internally inconsistent and are, thus, not credible.  In 
November 2004, the Veteran reported, using nasal and IV cocaine; 
in December 2004, the Veteran provided the following risk 
factors, blood transfusion 1975-1976, combat related blood 
exposure 1977, intranasal drug use 1977, multiple sexual partners 
or history of STDs from 1976 on, and acupuncture 1988 but denied 
injecting drugs.  In November 2005, he reported receiving 
inoculations in the military during the period in which jet 
injectors were used and reported no other risk factors apply in 
his case.  At the May 2010 VA examination, the Veteran reported 
in-service blood transfusion and using intranasal cocaine and 
having numerous sexual encounters after service but denied IV 
drug use.  

Thus, the Board finds that the medical opinion of Dr. Patterson, 
found to be based on an inaccurate history provided by the 
Veteran, is of no probative value.  

In contrast, Dr. Murray's reasoned opinion involved a very 
detailed review and discussion of the relevant evidence. This 
opinion is well informed and based on an independent review of 
the entire record in addition to a personal clinical evaluation. 
Dr. Murray, only after a review of the claims file and interview 
with the Veteran, came to the conclusion that the Veteran's 
hepatitis C was not likely related to activities reported by the 
Veteran during his military service including blood transfusions 
and air gun inoculations when entering military service.  Dr. 
Murray also identified inconsistencies between Ms. Patterson's 
opinion and the clinical evidence of record.  

Thus, the Board finds that Dr. Murray's unfavorable competent 
medical opinion has a high probative.

Thus, the record is absent evidence of in-service incurrence of 
hepatitis C, cirrhosis, tachycardia, epistaxis, or anemia; 
evidence of primary anemia, arthritis, cardiovascular disease, or 
cirrhosis of the liver within a year following service; evidence 
of continuity of symptomatology; and competent medical evidence 
of a nexus between service and currently diagnosed hepatitis C, 
cirrhosis, tachycardia, epistaxis, or anemia.

With respect to the Veteran's cervical spine disability, no 
medical professional has ever related this condition to the 
appellant's military service.  The record is replete with medical 
evidence that the Veteran has neck pain status post C6/7 fracture 
in 1988 secondary to motor vehicle accident.  Although there are 
records which note only that the Veteran's neck pain is due to 
motor vehicle accident, there is no medical evidence that relates 
the Veteran's neck pain to in-service motor vehicle accident.  

In May 2005, the Veteran underwent VA General Medical 
examination.  The Veteran reported that he was hit by a truck in 
1976, treated at a hospital, and had stitches.  The Veteran also 
reported that he had a C7 fracture of his neck in 1989 from a 
motor vehicle accident.  Impression included head injury in 1976 
and fracture C7 in 1989 in motor vehicle accident.
 
Although the Veteran contends that he has hepatitis C, a cervical 
spine disability, and disabilities manifested by memory loss, 
blackouts, and aching hands are related to his service, as a 
layman he is not competent to offer opinions on medical causation 
and, moreover, the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Accordingly, the Board concludes that the preponderance of the 
evidence is against the claims for service connection for 
hepatitis C, a cervical spine disability, and disabilities 
manifested by memory loss, blackouts, and aching hands.  It also 
follows that the preponderance of the evidence is against the 
claims for service connection for conditions claimed to be 
related to hepatitis C, namely cirrhosis, tachycardia, and 
epistaxis, anemia, and abnormal liver function; and the benefit 
of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.   


ORDER

1.  New and material evidence not having been submitted, the 
claim for entitlement service connection for scar residual of a 
traumatic head injury is not reopened.

2.  Entitlement to service connection for hepatitis C is denied. 

3.  Entitlement to service connection for a cervical spine 
disability is denied.

4.  Entitlement to service connection for a disability manifested 
by memory loss is denied.

5.  Entitlement to service connection for a disability manifested 
by blackouts is denied.

6.  Entitlement to service connection for a disability manifested 
by aching hands is denied.

7.  Entitlement to service connection for cirrhosis is denied.

8.  Entitlement to service connection for tachycardia is denied.

9.  Entitlement to service connection for epistaxis is denied.

10.  Entitlement to service connection for anemia is denied.

11.  Entitlement to service connection for a disability 
manifested by abnormal liver function is denied.
 

REMAND

With respect to the issue of entitlement to service connection 
for tinnitus, as noted above, the Veteran has not been afforded a 
VA examination with an opinion as to the etiology of his claimed 
tinnitus.  In determining whether the duty to assist requires 
that a VA medical examination be provided or medical opinion 
obtained with respect to a Veteran's claim for benefits, there 
are four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) whether 
there is evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) whether 
there is an indication that the disability or symptoms may be 
associated with the Veteran's service or with another service-
connected disability; and (4) whether there otherwise is 
sufficient competent medical evidence of record to make a 
decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

On the Veteran's initial application for compensation in March 
2000, the Veteran reported head injury trauma and laceration with 
tinnitus and scar.  At the May 2005 VA examination, the Veteran 
reported that he has had some ringing in his ears intermittently.  
Although not completely clear, it appears that the Veteran has 
reported tinnitus at time of in-service head injury and current 
intermittent tinnitus.  As the Veteran suffered a head injury in 
service and is complaining of tinnitus related to that injury, it 
is the Board's opinion that a medical opinion in conjunction with 
the review of the entire record and examination of the Veteran is 
warranted to indicate whether or not the Veteran's tinnitus is 
related to his active service.  38 C.F.R. § 3.159(c)(4). 
         
With respect to the issue of entitlement to service connection 
for an acquired psychiatric disorder, the Veteran contends that 
he started experiencing symptoms of depression and anxiety 
shortly after his in-service accident and attributes them to the 
accident and the ending of a relationship around that time.  

However, the record indicates that the Veteran was admitted to 
psychiatric clinic in early March 1977, more than a month prior 
to his accident, with diagnoses of drug induced psychosis and 
stress.  During his hospitalization, the Minnesota Multiphasic 
Personality Inventory was administered.  The obtained profile was 
judged to be valid for clinical interpretation and suggested a 
restless, impulsive and gregarious individual with many interests 
and widely scattered energies.  The Psychology Technician noted 
that if psychosis is thought from the clinical evaluation to be 
present, the most likely diagnosis for consideration based on 
testing would be manic depressive illness.  The Medical Condition 
- Physical Profile Record noted that the Veteran had adjustment 
problems which required transitional support through the Alcohol 
and Drug Abuse Rehabilitation Program. 

Post-service medical records indicate that the Veteran has been 
diagnosed with depression and anxiety.  An August 2008 medical 
record notes questionable bipolar disorder and indicates that 
symptoms may have been masked while abusing alcohol for years per 
mental health notes.

Service connection will be granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty, not the result of the Veteran's own willful misconduct.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, VA law and 
regulations preclude a grant of service connection for a 
disability that originated due to substance abuse, as that is 
deemed to constitute willful misconduct on the part of the 
Veteran.  See 38 U.S.C.A. § 105; 38 C.F.R § 3.301(d); see also, 
VAOPGCPREC 7-99, 64 Fed. Reg. 52,375 (June 9, 1999).  There is a 
limited exception, however, when there is clear medical evidence 
that the alcohol or drug abuse is secondary to a primary service 
connected disability.  Allen v. Principi, 237 F.3d 1368, 1381 
(Fed. Cir. 2001). 

It is the Board's opinion that a medical opinion in conjunction 
with the review of the entire record and examination of the 
Veteran is warranted to indicate whether or not the Veteran has a 
chronic acquired psychiatric disorder that began in active 
service; and if so, whether there is clear medical evidence that 
the substance abuse was secondary to psychiatric disorder.  
38 C.F.R. § 3.159(c)(4). 
  
With respect to the issue of entitlement to service connection 
for hypertension, the RO denied this issue in a September 2005 
rating decision.  In November 2005, the Veteran submitted a VA 
Form 9, Appeal to the Board of Veterans' Appeals, indicating that 
he wished to appeal the September 2005 rating decision which 
denied service connection for memory loss, blackouts, chronic 
neck pain, tinnitus and achiness of hands as well as hepatitis C, 
anxiety, and depressive disorder.  The Veteran also noted that he 
wished to appeal the decision to deny his nonservice-connected 
pension claim.  On page 2 of the VA Form 9, the Veteran stated, 
"I would also like to note that my blood pressure was elevated 
(a sign of anxiety) following the accident, and was so high on 
September 9, 1977 that my discharge from the military had to be 
postponed.  I still experience hypertension today."  

Although the Veteran did not specifically state that he disagreed 
with the decision to deny service connection for hypertension, 
the Board believes that his statement with respect to elevated 
blood pressure readings in service expressed disagreement with 
the September 2006 decision with respect to this issue.  Thus, 
the RO must issue a Statement of the Case (SOC), and the Veteran 
provided an opportunity to perfect his appeal as to this issue.  
Therefore, the appropriate Board action is to remand the issue to 
the RO for the issuance of an SOC.  Manlincon v. West, 12 Vet. 
App. 238 (1999).
 
Accordingly, the case is REMANDED for the following action:

1.  After ensuring that any actions needed 
to comply with the VCAA, the Veteran and 
his representative should be provided a 
Statement of the Case as to the issue of 
entitlement to service connection for 
hypertension.  The Veteran should be 
informed that he must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of this issue to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claim should not 
be certified to the Board.  If so, subject 
to current appellate procedures, the case 
should be returned to the Board for further 
appellate consideration, if appropriate.  

2.  The Veteran should be afforded the 
appropriate VA to determine the etiology of 
any current tinnitus.  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  If the examiner 
confirms a tinnitus diagnoses, he could 
provide an opinion as to whether it is at 
least as likely as not that the Veteran's 
tinnitus is related to the Veteran's active 
duty service.    

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than 
not" or "unlikely" (meaning that there is 
a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.   The Veteran should be afforded the 
appropriate VA examination by a 
psychiatrist or a clinical psychologist 
to determine the etiology of any current 
psychiatric disability.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examiner 
should identify all psychiatric diagnoses 
and provide an opinion for each as to 
whether it is at least as likely as not 
that it is related to the symptoms 
documented during the Veteran's active duty 
service.  

If the examiner finds that the Veteran has 
a current psychiatric disorder that is at 
least as likely as not related to symptoms 
documented during his active duty service, 
the examiner is asked to determine whether 
there is clear medical evidence that the 
substance abuse was secondary to a 
psychiatric disability during service.       

4.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, the 
Veteran should be furnished a Supplemental 
Statement of the Case and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the appellant 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The appellant is also advised that failure to 
report for any scheduled examination may result in the denial of 
a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


